Case 1:18-cv-04561-ILG-SMG Document 43-3 Filed 12/14/18 Page 1 of 24 PageID #: 359




                               EXHIBIT 2
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    2 ofof2423PageID #: 360
                                                                 Page1
      17Ȭ3147Ȭcvȱ
      Div.ȱ1181ȱA.T.U.—N.Y.ȱEmps.ȱPensionȱFundȱetȱal.ȱv.ȱCityȱofȱN.Y.ȱDep’tȱofȱEduc.ȱetȱal.ȱ
 1ȱ                        UNITEDȱSTATESȱCOURTȱOFȱAPPEALSȱ
 2ȱ                            FORȱTHEȱSECONDȱCIRCUITȱ
 3ȱ   ȱ
 4ȱ                                     AugustȱTerm,ȱ2018ȱ
 5ȱ   ȱ
 6ȱ           (Argued:ȱAugustȱ20,ȱ2018ȱȱ       ȱ      Decided:ȱDecemberȱ10,ȱ2018ȱ)ȱ
 7ȱ   ȱ
 8ȱ                                   DocketȱNo.ȱ17Ȭ3147Ȭcvȱ
 9ȱ   ȱ
10ȱ                        _____________________________________ȱ
11ȱ                                             ȱ
12ȱ       DIVISIONȱ1181ȱA.T.U.—NEWȱYORKȱEMPLOYEESȱPENSIONȱFUND,ȱBYȱITSȱ
13ȱ        TRUSTEESȱMICHAELȱCORDIELLOȱANDȱSTANLEYȱBRETTSCHNEIDER,ȱ
14ȱ                                BOARDȱOFȱTRUSTEES,ȱ
15ȱ                                             ȱ
16ȱ              Plaintiffs–CounterȬDefendants–CounterȬClaimants–Appellants,ȱ
17ȱ                                             ȱ
18ȱ        MICHAELȱCORDIELLO,ȱITSȱTRUSTEES,ȱSTANLEYȱBRETTSCHNEIDER,ȱ
19ȱ                                             ȱ
20ȱ                              Plaintiffs–CounterȬDefendants,ȱ
21ȱ   ȱ
22ȱ                                       v.ȱ
23ȱ                                        ȱ
24ȱ               CITYȱOFȱNEWȱYORKȱDEPARTMENTȱOFȱEDUCATION,ȱȱ
25ȱ                                        ȱ
26ȱ                       Defendant–CounterȬClaimant–Appellee,ȱ
27ȱ                                        ȱ
28ȱ         JEANȱCLAUDEȱCALIXTE,ȱTHOMASȱJEMMOTT,ȱJAMESȱHEDGE,ȱNEILȱ
29ȱ            STRAHL,ȱDOMENICȱGATTO,ȱANDREWȱBRETTSCHNEIDER,ȱ
30ȱ                                        ȱ
31ȱ                               CounterȬDefendants.ȱ
32ȱ   ȱ
33ȱ                        _____________________________________ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    3 ofof2423PageID #: 361
                                                                 Page2



 1ȱ   Before:ȱ      ȱ
 2ȱ   ȱ
 3ȱ                 HALLȱandȱLOHIER,ȱCircuitȱJudges,ȱandȱRESTANI,ȱJudge.*ȱ
 4ȱ   ȱ
 5ȱ           Divisionȱ1181ȱA.T.U.—NewȱYorkȱEmployeesȱPensionȱFundȱandȱitsȱtrusteesȱ
 6ȱ   (collectively,ȱ“theȱFund”)ȱappealȱfromȱaȱjudgmentȱofȱtheȱUnitedȱStatesȱDistrictȱ
 7ȱ   CourtȱforȱtheȱSouthernȱDistrictȱofȱNewȱYorkȱ(Castel,ȱJ.),ȱdismissingȱitsȱclaimsȱ
 8ȱ   againstȱtheȱNewȱYorkȱCityȱDepartmentȱofȱEducationȱ(theȱ“DOE”)ȱforȱdelinquentȱ
 9ȱ   withdrawalȱliabilityȱpaymentsȱunderȱtheȱMultiemployerȱPensionȱPlanȱ
10ȱ   AgreementsȱActȱ(“MPPAA”),ȱ29ȱU.S.C.ȱ§ȱ1381ȱetȱseq.ȱȱTheȱFundȱarguedȱthatȱtheȱ
11ȱ   DOEȱwasȱtheȱ“employer”ȱofȱtheȱFund’sȱparticipantsȱunderȱtheȱMPPAAȱandȱthatȱ
12ȱ   itȱisȱthereforeȱsubjectȱtoȱtheȱwithdrawalȱliabilityȱincurredȱbyȱsomeȱofȱitsȱprivateȱ
13ȱ   contractorsȱuponȱtheirȱwithdrawalȱfromȱtheȱFund.ȱȱTheȱDistrictȱCourtȱheldȱthatȱ
14ȱ   theȱDOEȱhadȱnoȱ“obligationȱtoȱcontribute”ȱtoȱtheȱFundȱthatȱwouldȱrenderȱitȱanȱ
15ȱ   employerȱforȱtheȱpurposesȱofȱtheȱMPPAA.ȱȱWeȱAFFIRM.ȱȱȱ
16ȱ   ȱ
17ȱ                                          JEFFREYȱS.ȱSWYERSȱ(RichardȱS.ȱSiegel,ȱonȱtheȱ
18ȱ                                          brief),ȱSlevinȱ&ȱHart,ȱP.C.,ȱWashington,ȱ
19ȱ                                          D.C.,ȱforȱPlaintiffs–CounterȬDefendants–
20ȱ                                          CounterȬClaimants–Appellants.ȱ ȱ
21ȱ                                          ȱ
22ȱ                                          MELISSAȱD.ȱHILL,ȱMorgan,ȱLewisȱ&ȱBockiusȱ
23ȱ                                          LLP,ȱNewȱYork,ȱNYȱ(JeremyȱP.ȱBlumenfeld,ȱ
24ȱ                                          Morgan,ȱLewisȱ&ȱBockiusȱLLP,ȱ
25ȱ                                          Philadelphia,ȱPA,ȱonȱtheȱbrief),ȱforȱ
26ȱ                                          Defendant–CounterȬClaimant–Appellee.ȱ
27ȱ   ȱ
28ȱ   LOHIER,ȱCircuitȱJudge:ȱ

29ȱ          Divisionȱ1181ȱA.T.U.—NewȱYorkȱEmployeesȱPensionȱFundȱandȱitsȱtrusteesȱ

30ȱ   (collectively,ȱ“theȱFund”)ȱappealȱfromȱaȱjudgmentȱofȱtheȱUnitedȱStatesȱDistrictȱ

31ȱ   CourtȱforȱtheȱSouthernȱDistrictȱofȱNewȱYorkȱ(Castel,ȱJ.),ȱdismissingȱtheȱFund’sȱ

      
      *
        JudgeȱJaneȱA.ȱRestani,ȱofȱtheȱUnitedȱStatesȱCourtȱofȱInternationalȱTrade,ȱsittingȱbyȱ
      designation.ȱ
                                                   2ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    4 ofof2423PageID #: 362
                                                                 Page3




 1ȱ   claimsȱagainstȱtheȱNewȱYorkȱCityȱDepartmentȱofȱEducationȱ(theȱ“DOE”)ȱforȱ

 2ȱ   delinquentȱwithdrawalȱliabilityȱpaymentsȱunderȱtheȱMultiemployerȱPensionȱPlanȱ

 3ȱ   AgreementsȱActȱ(“MPPAA”),ȱ29ȱU.S.C.ȱ§ȱ1381ȱetȱseq.ȱȱTheȱFundȱarguedȱthatȱtheȱ

 4ȱ   DOEȱwasȱtheȱ“employer”ȱofȱtheȱFund’sȱparticipantsȱunderȱtheȱMPPAAȱandȱisȱ

 5ȱ   thereforeȱsubjectȱtoȱtheȱwithdrawalȱliabilityȱincurredȱbyȱsomeȱofȱitsȱprivateȱ

 6ȱ   contractorsȱuponȱtheirȱwithdrawalȱfromȱtheȱFund.ȱȱTheȱDistrictȱCourtȱheldȱthatȱ

 7ȱ   theȱDOEȱhadȱnoȱobligationȱtoȱcontributeȱtoȱtheȱFundȱandȱwasȱthereforeȱnotȱanȱ

 8ȱ   employerȱunderȱtheȱMPPAA.ȱȱWeȱAFFIRM.ȱȱȱ

 9ȱ                                     BACKGROUNDȱ

10ȱ         1. Factsȱ

11ȱ         TheȱDOEȱoperatesȱtheȱpublicȱschoolsȱinȱtheȱCityȱSchoolȱDistrictȱofȱtheȱCityȱ

12ȱ   ofȱNewȱYork.ȱȱForȱdecades,ȱitȱhasȱcontractedȱwithȱprivateȱcompanies,ȱincludingȱ

13ȱ   HoytȱTransportation,ȱDAKȱTransportation,ȱCanalȱEscorts,ȱandȱtheȱLoganȱBusȱ

14ȱ   Companyȱ(collectively,ȱtheȱ“Contractors”),ȱtoȱprovideȱtransportationȱservicesȱforȱ

15ȱ   studentsȱwhoȱattendȱschoolȱinȱtheȱdistrict.ȱȱEachȱofȱtheȱContractorsȱwas,ȱatȱallȱ

16ȱ   relevantȱtimes,ȱpartyȱtoȱaȱcollectiveȱbargainingȱagreementȱ(“CBA”)ȱwithȱtheȱ

17ȱ   AmalgamatedȱTransitȱUnionȱLocalȱ1181Ȭ1061,ȱAFLȬCIOȱ(theȱ“Union”).ȱȱTheȱ




                                               3ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    5 ofof2423PageID #: 363
                                                                 Page4




 1ȱ   CBAsȱrequiredȱtheȱContractorsȱtoȱmakeȱmonthlyȱcontributionsȱtoȱtheȱFund,ȱaȱ

 2ȱ   multiemployerȱpensionȱplan,ȱonȱbehalfȱofȱcoveredȱemployees.ȱȱȱ

 3ȱ          Underȱtheȱtermsȱofȱtheȱtransportationȱcontracts,ȱtheȱDOEȱassignedȱbusȱ

 4ȱ   routesȱtoȱeachȱContractorȱandȱrequiredȱeachȱContractorȱtoȱdisplayȱaȱDOEȱrouteȱ

 5ȱ   numberȱonȱitsȱbuses,ȱtoȱmakeȱavailableȱitsȱfinancialȱandȱmaintenanceȱrecordsȱtoȱ

 6ȱ   theȱDOE,ȱandȱtoȱreportȱallȱbusȱaccidentsȱtoȱtheȱDOE.ȱȱTheȱcontractsȱalsoȱ

 7ȱ   addressedȱcertainȱmanagementȱissues.ȱȱWhileȱgenerallyȱprohibitingȱDOEȱofficersȱ

 8ȱ   andȱemployeesȱfromȱservingȱonȱtheȱboardȱofȱanyȱContractorȱ(unlessȱtheȱofficerȱorȱ

 9ȱ   employeeȱwasȱ“notȱinvolvedȱinȱtheȱContractor’sȱbusinessȱwithȱtheȱCity,”ȱApp’xȱ

10ȱ   325),ȱtheȱcontractsȱrequiredȱeachȱContractorȱtoȱreportȱanyȱchangeȱinȱmanagementȱ

11ȱ   toȱtheȱDOEȱandȱtoȱobtainȱDOEȱapprovalȱforȱchangesȱinȱownershipȱgreaterȱthanȱ

12ȱ   fiveȱpercent.ȱȱȱȱ

13ȱ          TheȱcontractsȱalsoȱcoveredȱtheȱContractors’ȱemployees.ȱȱAsȱrelevantȱtoȱthisȱ

14ȱ   appeal,ȱthoseȱemployeesȱfellȱwithinȱtwoȱmainȱcategories:ȱdriversȱandȱescorts.ȱȱ

15ȱ   Driversȱwereȱresponsibleȱforȱdrivingȱbusesȱalongȱtheȱroutesȱassignedȱbyȱtheȱ

16ȱ   DOE,ȱwhileȱescortsȱwereȱresponsibleȱforȱ“generallyȱsupervis[ing]ȱandȱaid[ing]”ȱ

17ȱ   disabledȱstudentsȱonȱtheirȱtripsȱtoȱandȱfromȱschool.ȱȱN.Y.C.ȱAdmin.ȱCodeȱ§ȱ19Ȭ

18ȱ   603(a).ȱȱUnderȱtheȱcontracts,ȱbothȱdriversȱandȱescortsȱhadȱtoȱbeȱcertifiedȱbyȱtheȱ



                                               4ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    6 ofof2423PageID #: 364
                                                                 Page5




 1ȱ   DOEȱtoȱperformȱcontractȱworkȱandȱwereȱsubjectȱtoȱDOEȱinspectionsȱwhileȱonȱ

 2ȱ   duty.ȱȱIfȱaȱdriverȱorȱescortȱfailedȱanȱinspection,ȱtheȱDOEȱcouldȱsuspendȱorȱrevokeȱ

 3ȱ   thatȱemployee’sȱcertification.ȱ

 4ȱ   ȱ     Inȱ1979ȱtheȱDOEȱannouncedȱthatȱitȱplannedȱtoȱacceptȱnewȱbidsȱforȱ

 5ȱ   transportationȱcontractsȱthatȱdidȱnotȱprovideȱdriversȱwithȱcertainȱwagesȱandȱ

 6ȱ   benefits.ȱȱInȱresponse,ȱtheȱContractors’ȱdriversȱwentȱonȱstrike.ȱȱToȱendȱtheȱstrike,ȱ

 7ȱ   theȱDOEȱandȱtheȱUnionȱnegotiatedȱaȱwrittenȱagreementȱknownȱasȱtheȱ“Mollenȱ

 8ȱ   Agreement.”ȱȱAsȱpartȱofȱtheȱMollenȱAgreement,ȱtheȱDOEȱagreedȱtoȱinsertȱ

 9ȱ   EmployeeȱProtectionȱProvisionsȱ(“EPPs”)ȱintoȱallȱofȱitsȱtransportationȱcontracts,ȱ

10ȱ   includingȱthoseȱwithȱtheȱContractors.ȱȱTheȱEPPsȱrequiredȱeachȱContractorȱ(1)ȱtoȱ

11ȱ   contributeȱtoȱtheȱFundȱonȱbehalfȱofȱparticipatingȱemployeesȱinȱamountsȱ

12ȱ   determinedȱbyȱeitherȱitsȱDOEȱcontractȱorȱitsȱCBAȱwithȱtheȱUnion,ȱandȱ(2)ȱtoȱ

13ȱ   certifyȱannuallyȱthatȱitȱowedȱnoȱoutstandingȱcontributions.ȱȱIfȱaȱContractorȱfailedȱ

14ȱ   toȱcontributeȱtoȱtheȱFund,ȱtheȱDOEȱcouldȱ“withholdȱtheȱappropriateȱamountsȱ

15ȱ   fromȱanyȱpaymentsȱdueȱtoȱtheȱ[C]ontractorȱandȱpayȱthem”ȱtoȱtheȱFundȱonȱbehalfȱ

16ȱ   ofȱaffectedȱemployeesȱor,ȱifȱtheȱfailureȱwasȱwillful,ȱcancelȱtheȱcontract.ȱȱApp’xȱ

17ȱ   303.ȱȱIfȱaȱcontractȱexpiredȱorȱwasȱcanceledȱbyȱtheȱDOE,ȱtheȱContractorȱwouldȱ




                                                5ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    7 ofof2423PageID #: 365
                                                                 Page6




 1ȱ   “remainȱliableȱforȱanyȱoutstandingȱpensionȱ.ȱ.ȱ.ȱcontributionsȱstillȱdueȱandȱ

 2ȱ   owing.”ȱȱApp’xȱ304.ȱ

 3ȱ   ȱ       TheȱEPPsȱthemselvesȱdidȱnotȱmateriallyȱdistinguishȱbetweenȱdriverȱandȱ

 4ȱ   escortȱemployees.ȱȱButȱtheȱcontractsȱcontainedȱaȱseparateȱCostȱReimbursementȱ

 5ȱ   provisionȱthatȱappliedȱtoȱescortsȱalone.ȱȱUnderȱthatȱprovision,ȱaȱContractorȱcouldȱ

 6ȱ   electȱtoȱreceiveȱ“fullȱreimbursement”ȱfromȱtheȱDOEȱforȱcertainȱexpensesȱincurredȱ

 7ȱ   “inȱconnectionȱwithȱtheȱemployment,ȱtraining[,]ȱandȱqualificationȱofȱescorts,”ȱ

 8ȱ   includingȱthoseȱitemizedȱinȱanȱattachedȱ“ScheduleȱofȱSpecialȱEducationȱEscortȱ

 9ȱ   Costs.”ȱȱApp’xȱ129.ȱȱThatȱSchedule,ȱinȱturn,ȱincludedȱtheȱContractor’sȱ“shareȱofȱ

10ȱ   pensionȱpaid”ȱtoȱtheȱFundȱ“asȱperȱ[theȱDivision]ȱ1181ȱunionȱcontract.”ȱȱApp’xȱ

11ȱ   189.ȱ

12ȱ   ȱ       Untilȱ2012,ȱevenȱthoughȱtheȱtermȱofȱtheȱMollenȱAgreementȱhadȱexpired,ȱ

13ȱ   theȱDOEȱvoluntarilyȱcontinuedȱtoȱextendȱtheȱcontractsȱcontainingȱtheȱEPPs.ȱȱInȱ

14ȱ   2012ȱtheȱDOEȱstartedȱtoȱissueȱbidsȱforȱnewȱtransportationȱcontractsȱthatȱdidȱnotȱ

15ȱ   includeȱanyȱEPPs.ȱȱTheȱContractors,ȱwhoȱwereȱboundȱbyȱtheirȱCBAsȱtoȱcontributeȱ

16ȱ   onȱbehalfȱofȱtheirȱcoveredȱemployees,ȱlostȱtheirȱcontractsȱtoȱotherȱcompaniesȱthatȱ

17ȱ   wereȱnotȱsoȱboundȱandȱthereforeȱableȱtoȱbidȱatȱlowerȱprices.ȱȱHavingȱlostȱtheirȱ

18ȱ   onlyȱsourceȱofȱrevenue,ȱatȱleastȱsomeȱofȱtheȱContractorsȱfiledȱforȱbankruptcy.ȱ



                                               6ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    8 ofof2423PageID #: 366
                                                                 Page7




 1ȱ         2. ProceduralȱHistoryȱ

 2ȱ         Inȱ2013ȱtheȱFund’sȱtrusteesȱdeterminedȱthatȱtheȱContractorsȱhadȱeffectedȱaȱ

 3ȱ   “completeȱwithdrawal”ȱfromȱtheȱFund,ȱtriggeringȱ“withdrawalȱliability”ȱunderȱ

 4ȱ   theȱMPPAA.ȱȱSeeȱ29ȱU.S.C.ȱ§ȱ1381(a).ȱȱTheȱFundȱpursuedȱitsȱwithdrawalȱliabilityȱ

 5ȱ   claimsȱagainstȱsomeȱofȱtheȱContractorsȱinȱbankruptcyȱcourt,ȱbutȱtheȱContractorsȱ

 6ȱ   lackedȱsufficientȱassetsȱtoȱcoverȱtheȱentiretyȱofȱtheirȱallegedȱwithdrawalȱliability.ȱȱȱ

 7ȱ         TheȱFundȱthenȱcommencedȱthisȱaction,ȱallegingȱthatȱtheȱDOEȱwasȱanȱ

 8ȱ   “employer”ȱofȱtheȱFund’sȱparticipantsȱandȱthereforeȱjointlyȱandȱseverallyȱliableȱ

 9ȱ   forȱtheȱContractors’ȱwithdrawalȱliability.ȱȱTheȱFund’sȱcomplaintȱidentifiedȱfourȱ

10ȱ   theoriesȱofȱliability:ȱ(1)ȱtheȱtransportationȱcontractsȱobligatedȱtheȱDOEȱtoȱ

11ȱ   contributeȱtoȱtheȱFund,ȱ(2)ȱtheȱDOEȱandȱtheȱContractorsȱwereȱaȱ“singleȱ

12ȱ   employer,”ȱ(3)ȱtheȱContractorsȱwereȱalterȱegosȱofȱDOE,ȱandȱ(4)ȱtheȱDOEȱandȱtheȱ

13ȱ   Contractorsȱwereȱ“jointȱemployers.”ȱ

14ȱ         TheȱDOEȱmovedȱtoȱdismissȱtheȱFund’sȱcomplaintȱforȱfailureȱtoȱstateȱaȱ

15ȱ   claim.ȱȱTheȱDistrictȱCourtȱgrantedȱtheȱmotionȱinȱpart,ȱholdingȱthatȱtheȱDOEȱhadȱ

16ȱ   notȱsignedȱanyȱcontractȱobligatingȱitȱtoȱcontributeȱtoȱtheȱFund.ȱȱItȱalsoȱheldȱthatȱ

17ȱ   theȱFundȱhadȱnotȱplausiblyȱallegedȱthatȱtheȱDOEȱandȱtheȱContractorsȱwereȱaȱ

18ȱ   singleȱemployer,ȱsuchȱthatȱtheȱDOEȱwouldȱbeȱboundȱbyȱtheȱCBAsȱsignedȱbyȱtheȱ



                                                 7ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    9 ofof2423PageID #: 367
                                                                 Page8




 1ȱ   Contractors.ȱȱButȱtheȱDistrictȱCourtȱdeniedȱtheȱmotionȱtoȱdismissȱasȱtoȱtheȱFund’sȱ

 2ȱ   jointȱemployerȱandȱalterȱegoȱclaims.ȱȱTheȱDOEȱmovedȱforȱreconsiderationȱofȱtheȱ

 3ȱ   DistrictȱCourt’sȱrefusalȱtoȱdismissȱthoseȱtwoȱclaims.ȱȱTheȱDistrictȱCourtȱgrantedȱ

 4ȱ   thatȱmotionȱasȱtoȱtheȱFund’sȱclaimȱthatȱtheȱDOEȱandȱtheȱContractorsȱwereȱjointȱ

 5ȱ   employers.ȱȱItȱobservedȱthatȱanȱ“employer”ȱunderȱtheȱMPPAAȱisȱanyȱentityȱwithȱ

 6ȱ   anȱ“obligationȱtoȱcontribute”ȱtoȱaȱpensionȱplan,ȱandȱthatȱtheȱMPPAAȱdefinesȱ

 7ȱ   “obligationȱtoȱcontribute”ȱtoȱincludeȱbothȱcontractualȱobligationsȱandȱobligationsȱ

 8ȱ   underȱ“applicableȱlaborȬmanagementȱrelationsȱlaw,”ȱwhichȱincludesȱtheȱ

 9ȱ   NationalȱLaborȱRelationsȱActȱ(“NLRA”).ȱȱSp.ȱApp’xȱ20–21ȱ(quotingȱ29ȱU.S.C.ȱ

10ȱ   §ȱ1392(a)).ȱȱExplainingȱthatȱitȱhadȱoverlookedȱaȱprovisionȱinȱtheȱNLRAȱexcludingȱ

11ȱ   “anyȱStateȱorȱpoliticalȱsubdivisionȱthereof”ȱfromȱtheȱdefinitionȱofȱ“employer,”ȱSp.ȱ

12ȱ   App’xȱ21ȱ(quotingȱ29ȱU.S.C.ȱ§ȱ152(2)),ȱtheȱDistrictȱCourtȱheldȱthatȱtheȱDOE,ȱaȱ

13ȱ   politicalȱsubdivisionȱofȱtheȱState,ȱcannotȱhaveȱanȱobligationȱtoȱcontributeȱarisingȱ

14ȱ   fromȱ“aȱdutyȱunder”ȱtheȱNLRAȱ(theȱonlyȱlaborȬmanagementȱrelationsȱstatuteȱtoȱ

15ȱ   whichȱtheȱpartiesȱpointedȱtheȱDistrictȱCourt)ȱthatȱwouldȱsubjectȱitȱtoȱwithdrawalȱ

16ȱ   liabilityȱunderȱtheȱMPPAA.ȱȱ29ȱU.S.C.ȱ§ȱ1392(a)(2).ȱ

17ȱ         AfterȱdiscoveryȱlimitedȱtoȱtheȱFund’sȱalterȱegoȱclaim,ȱtheȱDOEȱmovedȱforȱ

18ȱ   summaryȱjudgment.ȱȱTheȱDistrictȱCourtȱgrantedȱtheȱmotion,ȱreasoningȱthatȱnoȱ



                                               8ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
               Case 17-3147, Document    43-3
                                      92-1,    Filed 12/14/18
                                            12/10/2018,       Page
                                                        2451397,   10 ofof24
                                                                 Page9     23PageID #: 368




 1ȱ   reasonableȱjuryȱcouldȱconclude,ȱbasedȱonȱtheȱevidenceȱprofferedȱbyȱtheȱFund,ȱ

 2ȱ   thatȱtheȱContractorsȱwereȱtheȱcorporateȱalterȱegosȱofȱtheȱDOE.ȱȱHavingȱ

 3ȱ   determinedȱthatȱtheȱContractorsȱwereȱnotȱalterȱegosȱofȱtheȱDOE,ȱtheȱDistrictȱ

 4ȱ   CourtȱconcludedȱthatȱtheȱFundȱhadȱfailedȱtoȱshowȱ“thatȱtheȱDOEȱwasȱeffectivelyȱ

 5ȱ   aȱsignatoryȱtoȱtheȱCBAȱandȱthereforeȱsubjectȱtoȱwithdrawalȱliability.”ȱȱSp.ȱApp’xȱ

 6ȱ   42.ȱ

 7ȱ          TheȱFundȱtimelyȱappealed.ȱȱȱ

 8ȱ                                        DISCUSSIONȱ

 9ȱ          WeȱreviewȱtheȱDistrictȱCourt’sȱdecisionsȱdeȱnovo,ȱviewingȱtheȱallegationsȱ

10ȱ   inȱtheȱdismissedȱcomplaintȱandȱtheȱevidenceȱmarshaledȱbyȱbothȱpartiesȱonȱ

11ȱ   summaryȱjudgmentȱinȱtheȱlightȱmostȱfavorableȱtoȱtheȱFund.ȱȱSeeȱApotexȱInc.ȱv.ȱ

12ȱ   AcordaȱTherapeutics,ȱInc.,ȱ823ȱF.3dȱ51,ȱ59ȱ(2dȱCir.ȱ2016);ȱRobinsonȱv.ȱConcentraȱ

13ȱ   HealthȱServs.,ȱInc.,ȱ781ȱF.3dȱ42,ȱ44ȱ(2dȱCir.ȱ2015).ȱ

14ȱ          TheȱFundȱbringsȱitsȱclaimsȱagainstȱtheȱDOEȱunderȱ29ȱU.S.C.ȱ§ȱ1381(a),ȱ

15ȱ   whichȱprovides:ȱ“Ifȱanȱemployerȱwithdrawsȱfromȱaȱmultiemployerȱplanȱ.ȱ.ȱ.ȱ,ȱthenȱ

16ȱ   theȱemployerȱisȱliableȱtoȱtheȱplanȱinȱtheȱamountȱdeterminedȱunderȱthisȱpartȱtoȱbeȱ




                                                 9ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    11 ofof2423PageID #: 369
                                                                 Page10




 1ȱ   theȱwithdrawalȱliability.”1ȱȱOnlyȱanȱ“employer,”ȱtherefore,ȱisȱexposedȱtoȱ

 2ȱ   withdrawalȱliabilityȱunderȱtheȱMPPAA.ȱ

 3ȱ         TheȱMPPAAȱdoesȱnotȱdefineȱ“employer.”ȱȱInȱtheȱabsenceȱofȱaȱstatutoryȱ

 4ȱ   definition,ȱweȱhaveȱconstruedȱtheȱtermȱasȱ“aȱpersonȱwhoȱisȱobligatedȱtoȱ

 5ȱ   contributeȱtoȱaȱplanȱeitherȱasȱaȱdirectȱemployerȱorȱinȱtheȱinterestȱofȱanȱemployerȱ

 6ȱ   ofȱtheȱplan’sȱparticipants.”ȱȱKoreaȱShippingȱCorp.ȱv.ȱN.Y.ȱShippingȱAss’nȬInt’lȱ

 7ȱ   Longshoremen’sȱAss’nȱPensionȱTr.ȱFund,ȱ880ȱF.2dȱ1531,ȱ1537ȱ(2dȱCir.ȱ1989)ȱ

 8ȱ   (emphasisȱadded)ȱ(quotationȱmarksȱomitted).ȱȱTheȱMPPAA,ȱinȱturn,ȱrefersȱtoȱ“anȱ

 9ȱ   obligationȱtoȱcontributeȱarising—(1)ȱunderȱoneȱorȱmoreȱcollectiveȱbargainingȱ(orȱ

10ȱ   related)ȱagreements,ȱorȱ(2)ȱasȱaȱresultȱofȱaȱdutyȱunderȱapplicableȱlaborȬ

11ȱ   managementȱrelationsȱlaw.”ȱȱ29ȱU.S.C.ȱ§ȱ1392(a).ȱȱTheȱpartiesȱagreeȱonȱappealȱ

12ȱ   thatȱKoreaȱShippingȱincorporatedȱtheȱMPPAA’sȱstatutoryȱdefinitionȱofȱ

13ȱ   “obligationȱtoȱcontribute,”ȱwhichȱincludesȱbothȱcontractualȱandȱlegalȱobligations.ȱȱ

14ȱ   SeeȱLaborersȱHealthȱ&ȱWelfareȱTr.ȱFundȱv.ȱAdvancedȱLightweightȱConcreteȱCo.,ȱ




      
      1ȱ“Theȱpurposeȱofȱwithdrawalȱliabilityȱisȱtoȱrelieveȱtheȱfundingȱburdenȱonȱremainingȱ

      employersȱandȱtoȱeliminateȱtheȱincentiveȱtoȱpullȱoutȱofȱaȱplanȱwhichȱwouldȱresultȱifȱ
      liabilityȱwereȱimposedȱonlyȱonȱaȱmassȱwithdrawalȱbyȱallȱemployers.”ȱȱHOPȱEnergy,ȱ
      L.L.C.ȱv.ȱLocalȱ553ȱPensionȱFund,ȱ678ȱF.3dȱ158,ȱ161ȱn.2ȱ(2dȱCir.ȱ2012)ȱ(quotationȱmarksȱ
      omitted).ȱ
                                                 10ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    12 ofof2423PageID #: 370
                                                                 Page11




 1ȱ   484ȱU.S.ȱ539,ȱ545–46ȱ(1988).ȱȱWeȱthereforeȱevaluateȱtheȱFund’sȱclaimsȱusingȱtheȱ

 2ȱ   frameworkȱestablishedȱbyȱ29ȱU.S.C.ȱ§ȱ1392(a).ȱ

 3ȱ         1. ObligationȱUnderȱCBAsȱorȱRelatedȱAgreementsȱ

 4ȱ         WeȱfirstȱconsiderȱtheȱFund’sȱargumentȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(1)ȱthatȱtheȱ

 5ȱ   DOEȱhadȱanȱobligationȱtoȱcontributeȱtoȱtheȱFundȱarisingȱ“underȱoneȱorȱmoreȱ

 6ȱ   collectiveȱbargainingȱ(orȱrelated)ȱagreements”ȱinvolvingȱtheȱContractors’ȱdriversȱ

 7ȱ   andȱescortȱemployees.ȱȱȱ

 8ȱ            A. TermsȱofȱtheȱContractsȱ

 9ȱ         Asȱanȱinitialȱmatter,ȱtheȱFundȱacknowledgesȱthatȱtheȱDOEȱwasȱnotȱaȱ

10ȱ   signatoryȱtoȱtheȱCBAs.ȱȱForȱthatȱreason,ȱtheȱDistrictȱCourtȱheldȱthatȱtheȱCBAsȱ

11ȱ   themselvesȱcouldȱnotȱobligateȱtheȱDOEȱtoȱcontribute.ȱȱTheȱFundȱnonethelessȱ

12ȱ   arguesȱthatȱitȱwouldȱ“elevate[]ȱformȱoverȱsubstance”ȱtoȱholdȱthatȱtheȱDOEȱlackedȱ

13ȱ   anȱobligationȱtoȱcontributeȱarisingȱunderȱtheȱCBAsȱwhereȱtheȱContractorsȱ

14ȱ   enteredȱintoȱtheȱCBAsȱonlyȱ“becauseȱtheyȱwereȱobligatedȱtoȱdoȱsoȱbyȱtheirȱ

15ȱ   ContractsȱwithȱDOE.”ȱȱAppellants’ȱBr.ȱ21,ȱ23.ȱ

16ȱ         Weȱagreeȱthatȱanȱentityȱcan,ȱunderȱcertainȱlimitedȱcircumstances,ȱbeȱboundȱ

17ȱ   byȱ(andȱthereforeȱbeȱobligatedȱtoȱcontributeȱunder)ȱaȱCBAȱitȱdidȱnotȱsign.ȱȱSee,ȱ

18ȱ   e.g.,ȱBowersȱv.ȱTransportacionȱMaritimaȱMexicana,ȱS.A.,ȱ901ȱF.2dȱ258,ȱ262ȱ(2dȱ



                                              11ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    13 ofof2423PageID #: 371
                                                                 Page12




 1ȱ   Cir.ȱ1990)ȱ(whereȱdefendantȱwasȱboundȱasȱaȱmemberȱofȱtheȱNewȱYorkȱShippingȱ

 2ȱ   Associationȱ(“NYSA”)ȱ“byȱtheȱagreementsȱnegotiatedȱ[o]nȱitsȱbehalf”ȱbyȱtheȱ

 3ȱ   NYSA,ȱitȱwasȱ“anȱemployerȱsubjectȱtoȱwithdrawalȱliability”).ȱȱButȱtheȱFundȱhasȱ

 4ȱ   failedȱtoȱexplainȱhowȱtheȱContractors’ȱCBAsȱhereȱbindȱorȱcreateȱanyȱobligationsȱ

 5ȱ   enforceableȱagainstȱtheȱDOE,ȱaȱnonȬsignatory.ȱȱEvenȱifȱtheȱContractorsȱenteredȱ

 6ȱ   intoȱtheȱCBAsȱdueȱtoȱtheirȱcontractsȱwithȱtheȱDOE,ȱtheȱUnionȱcouldȱhaveȱ

 7ȱ   enforcedȱtheȱCBAs’ȱcontributionȱprovisionsȱagainstȱonlyȱtheȱContractors.ȱȱWeȱ

 8ȱ   thereforeȱconcludeȱthatȱtheȱDOEȱhadȱnoȱobligationȱtoȱcontributeȱarisingȱunderȱ

 9ȱ   theȱContractors’ȱCBAs.ȱȱȱ

10ȱ         TheȱFundȱnextȱarguesȱthatȱtheȱDOEȱhadȱanȱobligationȱtoȱcontributeȱarisingȱ

11ȱ   underȱitsȱindividualȱagreementsȱwithȱeachȱofȱtheȱContractors.2ȱȱAlthoughȱtheȱ

12ȱ   contractsȱplaceȱtheȱobligationȱtoȱcontributeȱsquarelyȱonȱtheȱContractors,ȱnotȱtheȱ

13ȱ   DOE,ȱtheȱFundȱcontendsȱthatȱtheȱcontractsȱcreatedȱaȱpassȬthroughȱobligationȱtoȱ

14ȱ   contributeȱandȱthatȱtheȱContractorsȱwereȱjustȱconduitsȱforȱcontributionȱpaymentsȱ



      
      2ȱInȱaddressingȱthisȱargument,ȱweȱconcludeȱasȱaȱthresholdȱmatterȱthatȱtheȱcontractsȱ
      betweenȱtheȱDOEȱandȱtheȱContractorsȱareȱ“related”ȱtoȱtheȱCBAsȱwithinȱtheȱmeaningȱofȱ
      29ȱU.S.C.ȱ§ȱ1392(a)(1).ȱȱTheȱCBAsȱexpresslyȱreferȱtoȱprovisionsȱinȱtheȱtransportationȱ
      contracts,ȱwhichȱinȱturnȱcontemplateȱthatȱtheȱContractorsȱwillȱmakeȱcontributionsȱtoȱtheȱ
      FundȱinȱamountsȱdeterminedȱbyȱtheirȱCBAs.ȱȱSeeȱCarriersȱContainerȱCouncil,ȱInc.ȱv.ȱ
      MobileȱS.S.ȱAss’n—Int’lȱLongshoreman’sȱAss’n,ȱ896ȱF.2dȱ1330,ȱ1344ȱ&ȱn.24ȱ(11thȱCir.ȱ
      1990).ȱ
                                                 12ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    14 ofof2423PageID #: 372
                                                                 Page13




 1ȱ   thatȱoriginatedȱwithȱtheȱDOE.ȱȱWeȱareȱnotȱpersuaded.ȱȱWeȱheldȱinȱKoreaȱ

 2ȱ   Shippingȱthatȱtwoȱshippingȱcarriersȱwereȱ“employers”ȱunderȱtheȱMPPAA,ȱandȱ

 3ȱ   thereforeȱsubjectȱtoȱwithdrawalȱliability,ȱwhereȱtheyȱhadȱsignedȱaȱCBAȱobligatingȱ

 4ȱ   themȱtoȱmakeȱpaymentsȱtoȱtheȱNYSA,ȱwhichȱinȱturnȱwouldȱtransmitȱthoseȱ

 5ȱ   paymentsȱtoȱaȱpensionȱfund.ȱȱ880ȱF.2dȱatȱ1535,ȱ1539.ȱȱBecauseȱ“[t]heȱcontributionsȱ

 6ȱ   wereȱreceivedȱdirectlyȱfromȱtheȱcarriersȱunderȱtheȱ[CBA]ȱforȱtheȱexpressȱpurposeȱ

 7ȱ   ofȱfundingȱtheȱ.ȱ.ȱ.ȱpensionȱplan,”ȱweȱconcludedȱthatȱtheȱNYSAȱwasȱ“merelyȱ[a]ȱ

 8ȱ   conduit[]ȱforȱmoniesȱwhichȱtheȱcarriersȱwereȱobligatedȱtoȱpayȱintoȱtheȱ.ȱ.ȱ.ȱpensionȱ

 9ȱ   fund,”ȱandȱthatȱpermittingȱtheȱcarriersȱtoȱavoidȱliabilityȱwouldȱ“effectivelyȱ

10ȱ   undermine”ȱtheȱpurposesȱofȱtheȱMPPAA.ȱȱId.ȱatȱ1539–40.ȱȱHere,ȱbyȱcontrast,ȱtheȱ

11ȱ   FundȱdoesȱnotȱallegeȱthatȱtheȱDOEȱwasȱboundȱbyȱanyȱagreementȱthatȱrequiredȱitȱ

12ȱ   toȱcontribute,ȱdirectlyȱorȱthroughȱanȱintermediary,ȱtoȱtheȱFund.ȱȱThisȱendsȱourȱ

13ȱ   analysisȱforȱtheȱContractors’ȱdrivers.ȱȱȱ

14ȱ   ȱ     Theȱcontractualȱlandscapeȱdivergesȱslightlyȱforȱescortȱemployees,ȱrequiringȱ

15ȱ   usȱtoȱfurtherȱanalyzeȱtheȱclaimsȱinvolvingȱthem.ȱȱAsȱnoted,ȱtheȱcontractsȱ

16ȱ   containedȱaȱCostȱReimbursementȱprovisionȱthatȱrequiredȱtheȱDOE,ȱuponȱaȱ

17ȱ   Contractor’sȱelection,ȱtoȱreimburseȱtheȱContractorȱforȱpensionȱcontributionsȱitȱ

18ȱ   madeȱonȱbehalfȱofȱitsȱescortȱemployees.ȱȱTheȱFundȱcontendsȱthatȱthisȱprovisionȱ



                                                  13ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    15 ofof2423PageID #: 373
                                                                 Page14




 1ȱ   imposedȱonȱtheȱDOEȱanȱ“indirect”ȱobligationȱtoȱcontribute,ȱatȱleastȱonȱbehalfȱofȱ

 2ȱ   theȱescortsȱwhoȱparticipatedȱinȱtheȱpensionȱplan.ȱȱWeȱhaveȱnotȱyetȱdeterminedȱ

 3ȱ   whetherȱanȱentityȱthatȱassumesȱaȱcontractualȱobligationȱtoȱreimburseȱanȱ

 4ȱ   employerȱforȱtheȱpensionȬrelatedȱcostsȱofȱitsȱemployeesȱtherebyȱassumesȱanȱ

 5ȱ   obligationȱtoȱcontributeȱunderȱtheȱMPPAA.ȱȱTheȱSeventhȱCircuit,ȱwhichȱ

 6ȱ   consideredȱtheȱissueȱinȱtheȱcontextȱofȱaȱdeclaratoryȱjudgmentȱaction,ȱestablishedȱ

 7ȱ   aȱgeneralȱruleȱthatȱ“theȱobligationȱtoȱreimburseȱforȱcontributionsȱmadeȱbyȱ

 8ȱ   anotherȱisȱnotȱtheȱequivalentȱofȱanȱobligationȱtoȱcontributeȱinȱtheȱfirstȱinstance.”ȱȱ

 9ȱ   Transpersonnel,ȱInc.ȱv.ȱRoadwayȱExpress,ȱInc.,ȱ422ȱF.3dȱ456,ȱ461ȱ(7thȱCir.ȱ2005);ȱ

10ȱ   id.ȱatȱ462ȱ&ȱn.4ȱ(distinguishingȱKoreaȱShippingȱandȱrejectingȱtheȱplaintiff’sȱ

11ȱ   argumentȱthatȱTranspersonnelȱwasȱ“merelyȱaȱconduitȱthroughȱwhichȱpensionȱ

12ȱ   planȱpaymentsȱpassedȱ.ȱ.ȱ.ȱtoȱtheȱfund”ȱ(quotationȱmarksȱomitted)).ȱȱTheȱcourtȱ

13ȱ   explainedȱthatȱtheȱdistinctionȱbetweenȱreimbursementȱandȱcontributionȱisȱ

14ȱ   “importantȱforȱpurposesȱofȱ[the]ȱdefinitionȱofȱ‘employer’ȱunderȱtheȱMPPAA”:ȱ

15ȱ         Byȱ itsȱ terms,ȱ th[e]ȱ obligationȱ ofȱ reimbursementȱ doesȱ notȱ ariseȱ untilȱ
16ȱ         afterȱ aȱ contributionȱ hasȱ beenȱ made,ȱ andȱ extendsȱ onlyȱ toȱ amountsȱ
17ȱ         actuallyȱ contributed.ȱ ȱ Ifȱ Transpersonnelȱ madeȱ pensionȱ fundȱ
18ȱ         contributionsȱ thatȱ wereȱ tooȱ small,ȱ orȱ omittedȱ contributions,ȱ theȱ
19ȱ         pensionȱfundȱcouldȱnotȱlookȱtoȱRoadwayȱforȱtheȱbalanceȱasȱRoadwayȱ
20ȱ         wasȱonlyȱcontractuallyȱobligatedȱtoȱreimburseȱTranspersonnelȱforȱtheȱ
21ȱ         actualȱamountsȱTranspersonnelȱcontributed.ȱȱRoadwayȱwouldȱhaveȱ
22ȱ         noȱ obligationȱ toȱ makeȱ upȱ theȱ differenceȱ becauseȱ itȱ wasȱ notȱ

                                                 14ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    16 ofof2423PageID #: 374
                                                                 Page15




 1ȱ         contractuallyȱobligatedȱtoȱcontributeȱtoȱtheȱpensionȱfundȱinȱtheȱfirstȱ
 2ȱ         place.ȱ

 3ȱ   Id.ȱatȱ461.ȱȱWeȱagreeȱwithȱtheȱSeventhȱCircuitȱthatȱreimbursementȱandȱ

 4ȱ   contributionȱareȱdistinctȱconceptsȱunderȱtheȱMPPAA.ȱȱTheȱFund,ȱlikeȱtheȱpensionȱ

 5ȱ   planȱinȱTranspersonnel,ȱcouldȱnotȱhaveȱ“look[ed]ȱto”ȱtheȱDOEȱunderȱtheȱescortȱ

 6ȱ   costȱreimbursementȱprovisionȱtoȱcoverȱanyȱshortfallȱinȱtheȱContractors’ȱ

 7ȱ   contributions.3ȱȱId.ȱȱHadȱtheȱpartiesȱintendedȱtoȱplaceȱsuchȱanȱobligationȱtoȱ

 8ȱ   contributeȱonȱtheȱDOE,ȱtheyȱcouldȱhaveȱclearlyȱlaidȱoutȱthatȱobligationȱinȱtheȱ

 9ȱ   transportationȱcontracts.ȱȱToȱbeȱsure,ȱdifferencesȱexistȱbetweenȱtheȱ

10ȱ   reimbursementȱprovisionȱinȱTranspersonnelȱandȱtheȱreimbursementȱprovisionȱinȱ

11ȱ   thisȱcase.ȱȱUnderȱtheȱprovisionȱhere,ȱforȱexample,ȱtheȱDOEȱadvancedȱescortȱcostsȱ

12ȱ   basedȱonȱanȱinitialȱestimateȱbyȱtheȱContractorȱand,ȱifȱtheȱactualȱcostsȱincurredȱ

13ȱ   wereȱlessȱthanȱtheȱestimatedȱamount,ȱtheȱDOEȱwouldȱdeductȱtheȱdifferenceȱfromȱ

14ȱ   theȱnextȱmonthlyȱpaymentȱdueȱtoȱtheȱContractor.ȱȱButȱweȱdoȱnotȱthinkȱtheseȱ

15ȱ   differencesȱexemptȱthisȱcaseȱfromȱtheȱgeneralȱruleȱannouncedȱinȱTranspersonnel.4ȱȱȱ

      
      3ȱAtȱmost,ȱtheȱFundȱcouldȱhaveȱrequested,ȱunderȱaȱdifferentȱprovisionȱofȱtheȱcontracts,ȱ

      thatȱtheȱDOEȱattachȱdelinquentȱpaymentsȱowedȱbyȱaȱContractorȱtoȱtheȱFund.ȱȱTheȱFundȱ
      doesȱnotȱsuggestȱthatȱthisȱattachmentȱprocedureȱ“isȱ[the]ȱDOE’sȱobligationȱtoȱ
      contribute.”ȱȱAppellants’ȱBr.ȱ9ȱn.4.ȱȱȱ
      4ȱThereȱmayȱbeȱcasesȱinȱwhichȱaȱplaintiffȱseekingȱtoȱrecoverȱwithdrawalȱliabilityȱ

      paymentsȱplausiblyȱallegesȱthatȱtheȱdefendantȱusedȱreimbursementȱasȱaȱsubterfugeȱtoȱ
      avoidȱacceptingȱaȱcontractualȱobligationȱtoȱcontribute.ȱȱWeȱdoȱnotȱforecloseȱtheȱ
      
                                                 15ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    17 ofof2423PageID #: 375
                                                                 Page16




 1ȱ          WeȱthereforeȱholdȱthatȱtheȱDOEȱhadȱnoȱobligationȱtoȱcontributeȱarisingȱ

 2ȱ   underȱitsȱtransportationȱcontracts,ȱevenȱonȱbehalfȱofȱescortȱemployees.ȱ

 3ȱ             B. SingleȱEmployerȱStatusȱ

 4ȱ          AlthoughȱweȱconcludeȱthatȱtheȱCBAsȱandȱtransportationȱcontractsȱdidȱnot,ȱ

 5ȱ   byȱtheirȱterms,ȱobligateȱtheȱDOEȱtoȱcontributeȱtoȱtheȱFund,ȱthatȱdoesȱnotȱendȱourȱ

 6ȱ   analysisȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(1).ȱȱBecauseȱaȱfindingȱofȱ“singleȱemployer”ȱ

 7ȱ   statusȱwouldȱbindȱtheȱDOEȱtoȱtheȱCBAsȱsignedȱbyȱtheȱContractors,ȱweȱconsiderȱ

 8ȱ   whetherȱtheȱFundȱadequatelyȱallegedȱthatȱtheȱDOEȱandȱeachȱofȱtheȱContractorsȱ

 9ȱ   wereȱaȱsingleȱemployer.ȱȱ

10ȱ          AȱCBAȱthatȱbindsȱoneȱentityȱalsoȱbindsȱaȱnonȬsignatoryȱentityȱifȱ(1)ȱtheȱtwoȱ

11ȱ   entitiesȱareȱaȱ“singleȱemployer”ȱandȱ(2)ȱtheȱemployeesȱofȱtheȱentitiesȱ“constituteȱaȱ

12ȱ   singleȱappropriateȱbargainingȱunit.”ȱȱBrownȱv.ȱSandimoȱMaterials,ȱ250ȱF.3dȱ120,ȱ

13ȱ   128ȱn.2ȱ(2dȱCir.ȱ2001).ȱȱUltimately,ȱsingleȱemployerȱstatusȱisȱ“characterizedȱbyȱ

14ȱ   [the]ȱabsenceȱofȱanȱarms[Ȭ]lengthȱrelationshipȱfoundȱamongȱunintegrated”ȱ

15ȱ   entities.ȱȱId.ȱ(quotationȱmarksȱomitted).ȱȱToȱdetermineȱwhetherȱtwoȱentitiesȱareȱaȱ

16ȱ   singleȱemployer,ȱweȱreviewȱseveralȱnonȬdispositiveȱfactors:ȱ“interrelationȱofȱ

17ȱ   operations,ȱcommonȱmanagement,ȱcentralizedȱcontrolȱofȱlaborȱrelations[,]ȱandȱ

      
      possibilityȱthatȱsuchȱallegations,ȱifȱproven,ȱcouldȱrenderȱtheȱreimbursingȱentityȱanȱ
      “employer”ȱunderȱtheȱMPPAA.ȱȱThisȱisȱnotȱsuchȱaȱcase.ȱȱȱ
                                                  16ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    18 ofof2423PageID #: 376
                                                                 Page17




 1ȱ   commonȱownership.”ȱȱLihliȱFashionsȱCorp.ȱv.ȱNLRB,ȱ80ȱF.3dȱ743,ȱ747ȱ(2dȱCir.ȱ

 2ȱ   1996)ȱ(perȱcuriam)ȱ(quotationȱmarksȱomitted).ȱȱTheȱentities’ȱ“useȱofȱcommonȱ

 3ȱ   officeȱfacilitiesȱandȱequipmentȱandȱfamilyȱconnections”ȱareȱalsoȱrelevant.ȱȱId.ȱȱȱȱȱ

 4ȱ         Turningȱtoȱtheȱallegationsȱinȱthisȱcase,ȱweȱconcludeȱthatȱtheȱFundȱdidȱnotȱ

 5ȱ   adequatelyȱpleadȱthatȱtheȱDOEȱandȱeachȱofȱtheȱContractorsȱwereȱaȱsingleȱ

 6ȱ   employer.ȱȱTheȱFundȱconcedesȱthatȱtheȱDOEȱandȱtheȱContractorsȱwereȱnotȱ

 7ȱ   commonlyȱowned,ȱandȱitȱmadeȱnoȱargumentȱbasedȱonȱcentralizedȱcontrolȱofȱ

 8ȱ   laborȱrelations.ȱȱAsȱtoȱtheȱinterrelationȬofȬoperationsȱfactor,ȱtheȱFundȱpointsȱtoȱ

 9ȱ   allegationsȱthatȱtheȱDOEȱdeterminedȱtheȱroutesȱassignedȱtoȱeachȱContractorȱandȱ

10ȱ   dictatedȱmaintenanceȱandȱcleaningȱrequirementsȱforȱtheȱbuses,ȱandȱtheȱcomplaintȱ

11ȱ   alleges,ȱfurthermore,ȱthatȱtheȱDOEȱrequiredȱeachȱContractorȱtoȱmaintainȱaȱ

12ȱ   “websiteȱconnection”ȱwithȱtheȱDOE.ȱȱWeȱagreeȱwithȱtheȱDistrictȱCourt,ȱhowever,ȱ

13ȱ   thatȱtheseȱallegationsȱareȱequallyȱconsistentȱwithȱanȱarm’sȬlengthȱcontractualȱ

14ȱ   relationship.ȱȱAsȱtoȱtheȱcommonȱmanagementȱfactor,ȱtheȱFundȱcitesȱcontractualȱ

15ȱ   provisionsȱprohibitingȱtheȱContractorsȱfromȱreplacingȱtheirȱChiefȱExecutiveȱ

16ȱ   OfficersȱorȱeffectingȱaȱsignificantȱchangeȱinȱownershipȱwithoutȱDOEȱapproval.ȱȱ

17ȱ   Butȱtheseȱcontractualȱprovisions,ȱtypicalȱinȱcommercialȱcontracts,ȱdoȱnotȱ

18ȱ   plausiblyȱsuggestȱthatȱtheȱDOEȱandȱtheȱContractorsȱhadȱaȱcommonȱmanagementȱ



                                               17ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    19 ofof2423PageID #: 377
                                                                 Page18




 1ȱ   structure,ȱespeciallyȱwhere,ȱasȱhere,ȱtheȱcontractsȱalsoȱcontainedȱanȱexpressȱ

 2ȱ   conflictȬofȬinterestȱclauseȱthatȱprohibitedȱDOEȱofficersȱandȱemployeesȱfromȱ

 3ȱ   servingȱonȱtheȱboardȱofȱanyȱContractor.ȱȱȱ

 4ȱ         Accepting,ȱasȱweȱmust,ȱallȱofȱtheȱFund’sȱnonconclusoryȱallegationsȱasȱtrue,ȱ

 5ȱ   weȱconcludeȱthatȱitȱhasȱnotȱpleadedȱDOEȱinvolvementȱtoȱaȱdegreeȱthatȱwouldȱ

 6ȱ   suggestȱthatȱtheȱDOEȱandȱtheȱContractorsȱwereȱ“aȱsingleȱintegratedȱenterprise.”5ȱȱ

 7ȱ   LihliȱFashions,ȱ80ȱF.3dȱatȱ747ȱ(quotationȱmarksȱomitted).ȱȱWeȱthereforeȱagreeȱ

 8ȱ   withȱtheȱDistrictȱCourtȱthatȱtheȱDOEȱisȱnotȱboundȱbyȱtheȱContractors’ȱCBAsȱasȱaȱ

 9ȱ   singleȱemployer.ȱ

10ȱ             C. AlterȱEgoȱStatusȱ

11ȱ         Asȱnoted,ȱtheȱFund’sȱlastȱargumentȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(1)ȱisȱthatȱtheȱ

12ȱ   ContractorsȱwereȱalterȱegosȱofȱtheȱDOE.ȱȱAlterȱegoȱstatusȱ“providesȱan[other]ȱ

13ȱ   analyticalȱhookȱtoȱbindȱaȱnonȬsignatoryȱtoȱaȱ[CBA].”ȱȱTruckȱDriversȱLocalȱUnionȱ

14ȱ   No.ȱ807ȱv.ȱReg’lȱImp.ȱ&ȱExp.ȱTruckingȱCo.,ȱ944ȱF.2dȱ1037,ȱ1046ȱ(2dȱCir.ȱ1991);ȱseeȱ

15ȱ   LocalȱUnionȱNo.ȱ38,ȱSheetȱMetalȱWorkers’ȱInt’lȱAss’nȱv.ȱCustomȱAirȱSys.,ȱInc.,ȱ357ȱ

16ȱ   F.3dȱ266,ȱ268ȱ(2dȱCir.ȱ2004)ȱ(perȱcuriam).ȱȱTheȱalterȱegoȱdoctrine,ȱlikeȱtheȱsingleȱ



      
      5ȱTheȱFundȱcomplainsȱthatȱtheȱDistrictȱCourtȱdidȱnotȱspecificallyȱanalyzeȱtheȱ“commonȱ
      equipment”ȱfactorȱwhenȱevaluatingȱitsȱsingleȱemployerȱclaim.ȱȱButȱtheȱFundȱdoesȱnotȱ
      pointȱtoȱanyȱallegationsȱaboutȱsharedȱequipmentȱthatȱwouldȱalterȱourȱconclusion.ȱ
                                                18ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    20 ofof2423PageID #: 378
                                                                 Page19




 1ȱ   employerȱdoctrine,ȱinvolvesȱaȱflexibleȱtestȱthatȱconsidersȱwhetherȱ“twoȱ

 2ȱ   enterprisesȱhaveȱsubstantiallyȱidenticalȱmanagement,ȱbusinessȱpurpose[s],ȱ

 3ȱ   operation[s],ȱequipment,ȱcustomers,ȱsupervision,ȱandȱownership.”ȱȱRet.ȱPlanȱofȱ

 4ȱ   UNITEȱHEREȱNat’lȱRet.ȱFundȱv.ȱKombassanȱHoldingȱA.S.,ȱ629ȱF.3dȱ282,ȱ288ȱ(2dȱ

 5ȱ   Cir.ȱ2010)ȱ(quotationȱmarksȱomitted).ȱȱ“Theȱfocusȱofȱtheȱalterȱegoȱdoctrineȱ.ȱ.ȱ.ȱisȱ

 6ȱ   onȱtheȱexistenceȱofȱaȱdisguisedȱcontinuanceȱorȱanȱattemptȱtoȱavoidȱtheȱobligationsȱ

 7ȱ   ofȱaȱ[CBA]ȱthroughȱaȱshamȱtransactionȱorȱtechnicalȱchangeȱinȱoperations.”ȱȱLihliȱ

 8ȱ   Fashions,ȱ80ȱF.3dȱatȱ748ȱ(quotationȱmarksȱomitted).ȱȱ“[A]ntiȬunionȱanimusȱorȱanȱ

 9ȱ   intentȱtoȱevadeȱunionȱobligations”ȱisȱ“germane”ȱtoȱtheȱanalysis,ȱbutȱnotȱ

10ȱ   necessary.ȱȱUNITEȱHERE,ȱ629ȱF.3dȱatȱ288ȱ(quotationȱmarksȱomitted).ȱ

11ȱ         TheȱDistrictȱCourtȱdidȱnotȱerrȱinȱitsȱevaluationȱofȱtheȱalterȱegoȱfactors.ȱȱItȱisȱ

12ȱ   undisputedȱthatȱtheȱContractorsȱmanagedȱtheirȱownȱbudgetingȱandȱfinances,ȱ

13ȱ   madeȱtheirȱownȱsalaryȱdecisions,ȱretainedȱlegalȱandȱaccountingȱfirmsȱofȱtheirȱ

14ȱ   ownȱchoosing,ȱandȱelectedȱofficersȱwhoȱwereȱunaffiliatedȱwithȱtheȱDOE.ȱȱItȱisȱalsoȱ

15ȱ   undisputedȱthatȱtheȱContractorsȱoperatedȱoutȱofȱtheirȱownȱofficesȱandȱhadȱsoleȱ

16ȱ   ownershipȱofȱ(orȱleasingȱrightsȱto)ȱtheȱbusesȱtheyȱusedȱtoȱperformȱcontractȱwork.ȱȱ

17ȱ   TheȱFundȱfailedȱtoȱprofferȱanyȱevidenceȱthatȱtheȱDOEȱandȱtheȱContractorsȱwereȱ

18ȱ   commonlyȱownedȱorȱthatȱtheȱDOEȱharboredȱantiȬunionȱanimus.ȱȱAlthoughȱtheȱ



                                                19ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    21 ofof2423PageID #: 379
                                                                 Page20




 1ȱ   FundȱadducedȱevidenceȱthatȱtheȱDOEȱextensivelyȱmonitoredȱtheȱContractors’ȱ

 2ȱ   complianceȱwithȱtheȱcontractsȱandȱthatȱContractorȱmanagersȱfeltȱobligatedȱtoȱ

 3ȱ   meetȱtheȱDOE’sȱdemands,ȱthatȱevidence,ȱviewedȱinȱcontext,ȱshowsȱlittleȱmoreȱ

 4ȱ   thanȱtheȱexistenceȱofȱaȱlongȬtermȱvendorȬvendeeȱrelationshipȱinȱaȱhighlyȱ

 5ȱ   regulatedȱcommercialȱsetting.ȱȱWeȱseeȱnothingȱinȱtheȱrecordȱsupportingȱtheȱ

 6ȱ   conclusionȱthatȱtheȱContractorsȱwereȱ“disguisedȱcontinuance[s]”ȱofȱtheȱDOEȱorȱ

 7ȱ   thatȱtheȱDOE’sȱtransportationȱcontractsȱwereȱ“shamȱtransaction[s]”ȱdesignedȱtoȱ

 8ȱ   avoidȱobligationsȱunderȱtheȱCBAs.ȱȱLihliȱFashions,ȱ80ȱF.3dȱatȱ748ȱ(quotationȱ

 9ȱ   marksȱomitted).ȱȱWeȱthereforeȱholdȱthatȱtheȱDistrictȱCourtȱproperlyȱgrantedȱ

10ȱ   summaryȱjudgmentȱinȱfavorȱofȱtheȱDOEȱonȱtheȱFund’sȱalterȱegoȱclaim.6ȱȱȱ

11ȱ          BecauseȱtheȱFundȱhasȱnotȱshownȱthatȱtheȱDOEȱsignedȱorȱwasȱotherwiseȱ

12ȱ   boundȱbyȱanyȱcontractȱobligatingȱitȱtoȱmakeȱcontributions,ȱweȱaffirmȱtheȱDistrictȱ




      
      6 ȱWeȱrejectȱtheȱFund’sȱargumentȱthatȱtheȱDistrictȱCourtȱshouldȱhaveȱdeniedȱtheȱDOE’sȱ
      motionȱforȱsummaryȱjudgmentȱ“becauseȱtheȱalterȱegoȱtestȱinherentlyȱrequiresȱweighingȱ
      evidenceȱandȱdrawingȱinferences”ȱandȱisȱthereforeȱ“inappropriateȱforȱresolutionȱonȱ
      summaryȱjudgment.”ȱȱAppellants’ȱBr.ȱ48–50.ȱȱWeȱroutinelyȱaffirmȱgrantsȱofȱsummaryȱ
      judgmentȱwhereȱthereȱisȱnoȱgenuineȱdisputeȱofȱmaterialȱfact,ȱevenȱwhereȱtheȱapplicableȱ
      lawȱisȱaȱflexible,ȱmultifactorȱtest.ȱȱSeeȱWangȱv.ȱHearstȱCorp.,ȱ877ȱF.3dȱ69,ȱ75–76,ȱ75ȱn.2ȱ
      (2dȱCir.ȱ2017);ȱseeȱalsoȱN.Y.ȱStateȱTeamstersȱConferenceȱPensionȱ&ȱRet.ȱFundȱv.ȱExpressȱ
      Servs.,ȱInc.,ȱ426ȱF.3dȱ640,ȱ650ȱ(2dȱCir.ȱ2005)ȱ(affirmingȱaȱgrantȱofȱsummaryȱjudgmentȱonȱ
      anȱalterȱegoȱclaim).ȱ
      ȱ
                                                  20ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    22 ofof2423PageID #: 380
                                                                 Page21




 1ȱ   Court’sȱordersȱtoȱtheȱextentȱtheyȱconcludeȱthatȱtheȱDOEȱhadȱnoȱobligationȱtoȱ

 2ȱ   contributeȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(1).ȱȱȱ

 3ȱ         2. ObligationȱUnderȱApplicableȱLaborȬManagementȱRelationsȱLawȱ

 4ȱ         WeȱnowȱturnȱtoȱtheȱFund’sȱargumentȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(2).ȱȱTheȱ

 5ȱ   Fundȱcontendsȱthat,ȱevenȱifȱtheȱDOEȱhadȱnoȱobligationȱtoȱcontributeȱarisingȱ

 6ȱ   underȱtheȱCBAsȱorȱitsȱtransportationȱcontracts,ȱitȱnonethelessȱhadȱsuchȱanȱ

 7ȱ   obligationȱarisingȱunderȱanȱ“applicableȱlaborȬmanagementȱrelationsȱlaw.”ȱȱInȱ

 8ȱ   advancingȱthisȱargument,ȱtheȱFundȱreliesȱonȱtheȱcommonȱlawȱjointȱemployerȱ

 9ȱ   doctrine.ȱȱThatȱdoctrineȱimposesȱliabilityȱforȱviolationsȱofȱlaborȱorȱemploymentȱ

10ȱ   lawsȱnotȱonlyȱonȱtheȱnominalȱemployerȱbutȱalsoȱonȱentitiesȱthat,ȱalthoughȱlegallyȱ

11ȱ   separateȱfromȱtheȱnominalȱemployer,ȱ“handleȱcertainȱaspectsȱofȱthe[]ȱemployerȬ

12ȱ   employeeȱrelationshipȱjointly.”ȱȱArculeoȱv.ȱOnȬSiteȱSalesȱ&ȱMktg.,ȱLLC,ȱ425ȱF.3dȱ

13ȱ   193,ȱ198ȱ(2dȱCir.ȱ2005)ȱ(quotationȱmarksȱomitted)ȱ(TitleȱVII);ȱseeȱBarfieldȱv.ȱ

14ȱ   N.Y.C.ȱHealthȱ&ȱHosps.ȱCorp.,ȱ537ȱF.3dȱ132,ȱ141,ȱ149ȱ(2dȱCir.ȱ2008)ȱ(FLSA).ȱȱȱ

15ȱ         Inȱurgingȱaȱcontraryȱconclusion,ȱtheȱDOEȱarguesȱthatȱtheȱphraseȱ

16ȱ   “applicableȱlaborȬmanagementȱrelationsȱlaw”ȱinȱ29ȱU.S.C.ȱ§ȱ1392(a)(2)ȱrefersȱonlyȱ

17ȱ   toȱtheȱNLRAȱandȱtheȱLaborȱManagementȱRelationsȱActȱ(“LMRA”).ȱȱBecauseȱ

18ȱ   thoseȱstatutesȱexemptȱgovernmentȱentitiesȱfromȱliability,ȱitȱargues,ȱneitherȱstatuteȱ



                                               21ȱ
      ȱ
  Case 1:18-cv-04561-ILG-SMG   Document
              Case 17-3147, Document    43-3
                                     92-1,     Filed 12/14/18
                                           12/10/2018,        Page
                                                        2451397,    23 ofof2423PageID #: 381
                                                                 Page22




 1ȱ   obligatesȱtheȱDOEȱtoȱcontributeȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(2).ȱȱTheȱDOE’sȱinitialȱ

 2ȱ   premiseȱisȱflawed.ȱȱAlthoughȱtheȱSupremeȱCourtȱappearsȱtoȱhaveȱequatedȱ“laborȬ

 3ȱ   managementȱrelationsȱlaw”ȱatȱleastȱwithȱtheȱNLRA,ȱseeȱLaborersȱHealth,ȱ484ȱU.S.ȱ

 4ȱ   atȱ545–46,ȱitȱhasȱneverȱheldȱthatȱtheȱphraseȱisȱlimitedȱtoȱtheȱNLRAȱorȱLMRA,ȱseeȱ

 5ȱ   Bd.ȱofȱTrs.ȱofȱIBTȱLocalȱ863ȱPensionȱFundȱv.ȱCȱ&ȱSȱWholesaleȱGrocers,ȱInc.,ȱ802ȱ

 6ȱ   F.3dȱ534,ȱ544ȱn.13ȱ(3dȱCir.ȱ2015);ȱseeȱalsoȱBayȱAreaȱLaundryȱ&ȱDryȱCleaningȱ

 7ȱ   PensionȱTr.ȱFundȱv.ȱFerbarȱCorp.ȱofȱCalif.,ȱ522ȱU.S.ȱ192,ȱ196ȱn.1ȱ(1997)ȱ(“Anȱ

 8ȱ   ‘obligationȱtoȱcontribute’ȱarisesȱfromȱeitherȱaȱcollectiveȬbargainingȱagreementȱorȱ

 9ȱ   moreȱgeneralȱlaborȬlawȱprescriptions.”ȱ(emphasisȱadded)).ȱȱTheȱDOEȱ

10ȱ   acknowledgedȱasȱmuchȱduringȱoralȱargument.ȱȱOralȱArg.ȱTr.ȱatȱ15.ȱȱȱ

11ȱ         Butȱevenȱassumingȱthatȱ“laborȬmanagementȱrelationsȱlaw”ȱincludesȱmoreȱ

12ȱ   thanȱtheȱNLRAȱandȱLMRA,ȱtheȱFund’sȱargumentȱfails.ȱȱUnderȱ29ȱU.S.C.ȱ

13ȱ   §ȱ1392(a)(2),ȱanȱobligationȱtoȱcontributeȱmustȱariseȱ“asȱaȱresultȱofȱaȱdutyȱunderȱ

14ȱ   applicableȱlaborȬmanagementȱrelationsȱlaw.”ȱȱTheȱFundȱhasȱnotȱpersuasivelyȱ

15ȱ   explainedȱhowȱtheȱjointȱemployerȱdoctrine,ȱuntetheredȱtoȱanyȱparticularȱstatuteȱ

16ȱ   besideȱtheȱMPPAA,7ȱcreatesȱsuchȱaȱ“duty.”ȱ


      
      7ȱToȱtheȱextentȱtheȱFundȱtiesȱtheȱjointȱemployerȱdoctrineȱtoȱtheȱNLRA,ȱweȱagreeȱwithȱtheȱ
      DistrictȱCourtȱthatȱtheȱDOEȱisȱexemptȱfromȱtheȱNLRAȱasȱaȱgovernmentȱentityȱandȱ
      thereforeȱcannotȱhaveȱanȱobligationȱtoȱcontributeȱarisingȱfromȱaȱdutyȱunderȱtheȱNLRA.ȱȱ
      Seeȱ29ȱU.S.C.ȱ§ȱ152(2).ȱ
                                                 22ȱ
      ȱ
 Case 1:18-cv-04561-ILG-SMG   Document
             Case 17-3147, Document    43-3
                                    92-1,     Filed 12/14/18
                                          12/10/2018,        Page
                                                       2451397,    24 ofof2423PageID #: 382
                                                                Page23




1ȱ         Becauseȱtheȱjointȱemployerȱdoctrineȱdoesȱnotȱindependentlyȱcreateȱaȱdutyȱ

2ȱ   toȱcontributeȱunderȱ29ȱU.S.C.ȱ§ȱ1392(a)(2),ȱweȱaffirmȱtheȱDistrictȱCourt’sȱ

3ȱ   dismissalȱofȱtheȱFund’sȱjointȱemployerȱclaim.ȱ

4ȱ                                      CONCLUSIONȱ

5ȱ         WeȱhaveȱconsideredȱtheȱFund’sȱremainingȱargumentsȱandȱconcludeȱthatȱ

6ȱ   theyȱareȱwithoutȱmerit.ȱȱForȱtheȱforegoingȱreasons,ȱtheȱjudgmentȱofȱtheȱDistrictȱ

7ȱ   CourtȱisȱAFFIRMED.ȱ




                                              23ȱ
     ȱ
